Citation Nr: 1452128	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  11-11 738	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a disorder manifested by numbness of the hands and feet.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral vascular disease of the lower extremities. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from October 1989 to July 1993, and from January 1995 to January 1998.  He served in Southwest Asia from December 1990 to May 1991.  

This matter came before the Board of Veterans' Appeals (Board) from a rating decision in March 2010 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In addition to the paper claims file there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except the transcript of the January 2013 Board videoconference at which the Veteran and his wife testified before the undersigned and electronic VA treatment (CAPRI) records.  

A March 2011 rating decision, in Virtual VA, granted service connection for posttraumatic stress disorder (PTSD) which was assigned an initial 50 percent disability rating.  That decision also denied service connection for eczema (claimed as skin rashes) and denied reopening of a claim for service connection for gastroesophageal reflux disease (GERD).  The Veteran did not appeal those determinations. 

An August 2014 rating decision, in Virtual VA, denied reopening of claims for service connection for lumbosacral strain and arthritis; GERD; and multiple joint pain, claimed as knee pain; and also denied service connection for dysphagia, erectile dysfunction, hyperlipidemia, and fibromyalgia.  That decision confirmed and continued a 50 percent rating for PTSD.  The Veteran has not appealed those determinations.

Recently received correspondence from the Veteran indicates that he wishes to claim service connection for cardiovascular disease.  This matter is drawn to the attention of the RO for development and adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

De Novo Consideration of the claim for service connection for a disorder manifested by numbness of the hands and feet

In November 1999 the Veteran was notified of an October 1999 rating decision that, in pertinent part, denied service connection for a disorder manifested by numbness of the hands and feet because the claim was not well grounded.  That decision reportedly noted that the available service treatment records (STRs) of both periods of service were negative for numbness of the hands and feet and VA examination in November 1998 was also negative.  

In light of the enactment of the Veterans Claims Assistance Act (VCAA) of 2000, which eliminated the concept of a well-grounded claim, the claim for service connection for a disorder manifested by numbness of the hands and feet was readjudicated on the merits in February 2002 and the Veteran was notified by letter of that same month that the claim was denied.  That decision again noted that the STRs were negative and the September 1997 separation examination was negative for any complaint of numbness and he likewise had no complaint of numbness on VA examination in November 1998.  

The Veteran applied to reopen that claim, and also claimed service connection for hypertension and peripheral vascular disease of the lower extremities in April 2009.  

A November 2009 Memorandum determined that the STRs of the Veteran's first period of service were unavailable for review, and the steps taken to obtain them were set forth.  It was found that all efforts to obtain the information had been exhausted, that further attempts would be futile, and that the records were not available.  

However, since the 2002 rating decision the Veteran has submitted copies of additional STRs of his first period of military service.  

Regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant STRs and/or any other relevant service department records are received after a prior final denial.  

In the instant case, the newly received STRs may be relevant to the claim for service connection for a disorder manifested by numbness of the hands and feet.  This matter was addressed at the January 2013 videoconference.  See pages 23 and 24 of the transcript thereof.  Thus, the Board finds that such STRS fall within the scope of 38 C.F.R. § 3.156(c)(1)(i).  Therefore, the claim for service connection for a disorder manifested by numbness of the hands and feet will be addressed on a de novo basis.  

Background

Because of the complexity of this case, medical opinions are needed.  For the convenience of those requested to provide such opinions the evidence is summarized below.  

The STRs show that the first page (of two pages) of an October 1989 medical history questionnaire in conjunction with entrance into the Veteran's first period of service reflects that the Veteran did not report having or having had any pertinent abnormality.  

An undated STR shows that the Veteran was given an injection of some kind of medication into his right gluteal muscle.  

In October 1991 the Veteran complained that his leg would give out when he used it a lot and it would be painful.  On examination he had slight swelling of the leg.  It was noted that his complaint of pain was of the left knee.  The relevant assessment was knee pain.  

In January 1992 the Veteran had headaches and dizziness upon awakening and was unable to hold down fluids.  He had had diarrhea and vomiting.  His blood pressure readings were 140/80, 150/88, and 120/90 (otherwise all blood pressure readings during is first period of service were within normal limits).  After an examination the assessment was that he had a viral syndrome.  

In January 1992 the Veteran was seen for a follow-up for a viral syndrome.  The assessment was a viral syndrome.  He was seen in February 1992 for a marriage physical and it was noted that he had no history of coronary artery disease (CAD), hypertension (HTN), or diabetes.  

In January 1993 the Veteran presented complaining of having had knots on both shins for one year.  The knots would come and go.  He stated that the knots appeared after running and would last for 1 or 2 days.  He also stated that his right foot would become numb when running.  He currently had no knots but was instructed to return to the clinic following a run if knots were present.  He also complained of paresthesia of the right foot.  On examination deep tendon reflexes (DTRs) were 2/2 and muscle strength was 5/5.  Capillary refill to the nail beds was less than 2 seconds.  Temperatures of the feet were equal.  He had trouble distinguishing between sharp and dull sensation across the dorsum of the foot.  The assessment was post paresthesia.  A neurology consult was recommended.  

Received from the Veteran in November 1993 was a report of a March 1993 chest X-ray which revealed the cardiac silhouette and great vessels were within normal limits.  

Received from the Veteran in November 1993 was a report of a periodic examination for the Army National Guard (between his two periods of active service).  This examination found that pedal and posterior tibial pulses were 2+ bilaterally, and that capillary refill took 3 seconds.  His blood pressure was 135/82.  In an adjunct medical history questionnaire he reported having or having had "high or low blood pressure," cramps in his legs, and foot trouble.  It was observed that he had no blood pressure problems at present.  His feet would become numb with running or he would have leg cramps.  

The report of the August 1994 examination for enlistment into the Veteran's second period of service found no pertinent abnormality, and he had no pertinent complaints in an adjunct medical history questionnaire.  All blood pressure readings during his second period of service were within normal limits.  

A February 1995 STR record reflects that the Veteran's blood pressure was 130/72, but it was noted that he had a family history of high blood pressure.  

The report of examination in September 1997 for separation from the Veteran's second period of service noted that he had a probable ganglion cyst of the proximal interphalangeal (PIP) joint of the index finger of the "left" hand, and he had decreased capillary refill of both lower extremities which caused decreased sensation to cold.  It was noted that while he was, overall, healthy, he had decreased circulation in both lower extremities, and a ganglion cyst of the "right" index finger.  He was to seek consultation with Internal Medicine for further evaluation of "Gulf War Syndrome."  In an adjunct medical history questionnaire the Veteran complained of having or having had swollen or painful joints; frequent or severe headaches; shortness of breath; palpitation or pounding heart; and foot trouble.  He reported that both feet would give out when running and he would have no feeling in the right foot.  It was noted that he had not had any specific injuries of the knees or feet but claimed to have pain after running and had been told he had shin splints and poor circulation.  He had had unexplained headaches for the last 3 to 4 years which were relieved with sleep or Tylenol.  He had some respiratory complaints and cramps in his legs when running but the cramps could occur at other times.  

An October 1997 STR record reflects that the Veteran's blood pressure was 146/86.  

On VA neurology examination in November 1998 the Veteran's pertinent complaint was of "problems with his limbs" but when asked about numbness of his hands and feet, he denied ever having had numbness.  He stated that in 1991 he began having various aches and pains in his body which had been persistent for the last 4 years.  He reported that when he walked his feet gave out.  He complained of leg stiffness but again reported not having numbness or losses of sensation.  A neurological examination was normal and, specifically, DTRs were symmetrical and normoactive.  Sensory testing was normal.  There was no pertinent diagnosis.  

On VA general medical examination in November 1998 the Veteran reported that beginning in and since service he had had a cough, low back pain, and that in 1992 he began having problems with pain in his feet.  He was worried that he might have diabetes or poor circulation, or some problem of that nature.  On examination his blood pressure was 118/76.  He heart was not enlarged and his pulses were normal in rate and rhythm.  There were no varicosities and peripheral vessels were normal.  He reported that his feet had also hurt him since 1992.  The examiner stated that this probably represented plantar fasciitis.  The diagnoses included bilateral plantar fasciitis.  X-rays of all spinal segments, both wrists, both feet, and both knees were normal.  

VA outpatient treatment (VAOPT) records of 1999 show that in February 1999, when evaluated for low back pain of 2 months duration, the Veteran's blood pressure was 152/84.  

A VA Persian Gulf examination in March 1999 noted that Veteran's complaint of intermittent twitching of the right hand since January 1994 with weakness but no numbness.  He reported having had numbness and weakness of the feet since March 1992 which was intermittent and usually occurred after walking one or more miles, accompanied by a tingling of the bottom of his feet.

VAOPT records show that in February 2000 the Veteran complained of mid-epigastric chest pain.  His blood pressure was 133/98.  The assessment was atypical chest pain, possibly cardiac.  In April 2000 his blood pressure was 138/82 and he complained of muscle spasms throughout his body.  He also complained of numbness in his legs.  The assessment was muscle spasms.  

VAOPT records show that in January 2006 it was noted that an EKG revealed "LVH (left ventricular hypertrophy) type changes" but the Veteran had no history of hypertension.  He was to be re-checked in 6 weeks for any borderline blood pressure readings and it was noted that he had once had an elevated systolic reading in January 2005.  

A January 2008 VAOPT record shows that the Veteran reported that he was told he had elevated blood pressure on an employment physical.  He also complained of poor circulation in his arms and legs.  Also in that same month it was noted that he had always felt he had some problem with circulation but he denied any history of claudication and mainly described feelings of his legs becoming numb if he sat for 1/2 hour or more.  He had never had any exercise related symptoms.  He had no history of a back injury.  A 2001 EMG and a 2007 spinal MRI were negative for any pathological explanations.  An examination revealed no neurological or circulatory abnormality of either upper or either lower extremity.  The assessment was probable non-specific somatic symptoms which the Veteran incorrectly described as a circulation problem.  However, if it helped to satisfy him, an arterial doppler study could be performed.  

An abdominal aorta and bilateral lower extremity run-off examination in April 2009 from Carolina Imaging shows that the study was done for possible left common iliac artery occlusion, and it found atherosclerotic plague in the distal abdominal aorta extending into the right and left common iliac arteries, with 70 percent stenosis of the distal right common iliac artery.  An abdominal and pelvic CT scan in April 2008 revealed apparent occlusion of the left common iliac artery.  Correlation with clinical symptoms of possible buttock claudication was recommended.  

An April 2009 VAOPT record shows that the Veteran had a 10 year history of leg pain and numbness with ambulation.  After an examination the impressions were claudication and extensive peripheral arterial disease.  It was noted that this was very unusual in a young person and had been an issue for at least 10 years.  

A May 2009 VAOPT record indicates that the Veteran had peripheral vascular disease and claudication since military service in 1998.  It was also noted that he had anxiety with muscle spasms of the large muscles of the arms and legs for years, which came and went with stress.  

Records of Northside Urgent Care include a June 2009 statement from Dr. Ferguson reflecting that the Veteran had been on Worker's compensation.  He had been seen in March 2009 complaining of abdominal pain and a CT revealed left common iliac artery occlusion.

In statements in July and August 2009 the Veteran reported that when discharged from service in 1998 he had had pain in his hips and also numbness of his hands and feet.  

VA CAPRI records in Virtual VA show that in September 2009 it was noted that the Veteran had had:

a Aortoiliac bypass at Duke in June. Has had elevated BP and headaches since then he feels.  Has been taking meds regularly. BP checked at Durham  VA in August was high "but not as high as today".

VA CAPRI records in VBMS show that in September 2009 the Veteran reported having had headaches since his aortofemoral bypass in June 2009.  He stated that a nurse at his place of employment had checked his blood pressure and found it to be severely elevated.  

A VAOPT record in September 2009 noted that it was unclear if the Veteran's headaches were due to high blood pressure or to stress, or both.  

In December 2009 the Veteran's claims files and medical records were reviewed by a physician's assistant.  He had had bilateral femoral bypass grafting in June 2009 and since that surgery he had had numbness of above each knee to the hips, which a surgeon had told him was a known complication of the surgery.  The diagnosis was peripheral vascular disease of the bilateral lower extremities, status post aorto-bifemoral bypass.  No opinion was provided as to the etiology or onset of the disease.  

In February 2010 the Veteran's claims files and medical records were reviewed by a physician.  The findings by the physician's assistant in December 2009 were repeated.  It was opined that the Veteran's peripheral vascular disease less likely than not to have had its onset during service.  The rationale was that an isolated decreased capillary refill at the time of the exit examination and associated cold extremities objectively, in the absence of symptoms during military service, which would be expected to include claudication-like symptoms and/or difficulty performing physical training, it would be difficult to attribute to peripheral vascular disease to a time eleven (11) years prior to vascular surgery.  Further, there was an absence of continuity between the time in the military and the diagnosis in 2009.  

On VA examination in February 2010 to evaluate the severity of the Veteran's service-connected PTSD it was reported that psychological testing found no evidence of over-reporting of symptoms or complaints.  

VA CAPRI records in Virtual VA show that in February 2011 it was noted on an examination for evaluation whether the Veteran had PTSD that:

Findings from psychological tests measuring problems other than PTSD: Veteran produced a valid PAI clinical profile, with no evidence of over-reporting symptoms or complaints.

VA CAPRI records in Virtual VA show that in February 2012 it was noted that: 

Vascular conditions, Veteran began having bilateral lower extremity, weakness, numbness, cramping as early as 1992. He reported to Fayetteville VAMC for the first time in 1998. There were some delays but diagnosis of occlusive vascular disease was made in 2000 after CT evaluation.  [vascular consult note is pertinent--- "This is very unusual in a young man, and has been an issue for at least 10 years. I spoke with Dr. Turley of surgery, and he spoke with Mr. [redacted]. Given he has no rest pain or signs of acute arterial occlusion, he can be followed as an outpatient. We arranged follow-up on 4/30 in the vascular surgery clinic. -- In the meantime, he is to obtain his CD from the CT angiogram, we will get an ABI here, and he is to return if any symptoms of acute occlusion develop."]  

VA CAPRI records in Virtual VA show that in June 2012 it was noted that since the Veteran's aorto-bifemoral bypass in 2009 his symptoms had much improved but had not entirely resolved.  

At the January 2013 videoconference the Veteran testified that he had numbness in the hands and feet, and cramping in his legs, during service when he ran and performed physical training.  Page 4 of the transcript.  This started in 1991, during his first period of active duty, and he had gone on sick call.  At that time there had been a notation of his having leg cramps.  He had gone on sick call on several occasions.  His service records showed that he had had a complete physical performed in 1989 which included checking his upper and lower extremities, and even checked his fingernails to see if his circulation was satisfactory.  Page 5.  At that time the examination was normal.  He had gone on sick call for these symptoms during both periods of active duty and at the examination for separation from his second period of service it was noted that he had cramps in his legs and had "decreased capillary refill" or problems with circulation in his legs.  Pages 6 and 7.  These symptoms continued after his second period of active service.  At separation from his second period of service he was told to seek follow-up with VA, which he did at the VA in Fayetteville in 1999.  Page 8.  He had been hospitalized at VA in 2000 not long after military service, because it was thought he had arthritis in his spine but at that time he also had cramping and numbness in his feet.  Pages 7 and 8.  Upon discharge from that period of hospitalization the diagnoses were GERD but he was told that the cause of the numbness of his feet could not be identified.  Nevertheless, his symptoms increased over the years.  Page 8.  

The Veteran testified that while working for a tile company in 2009, performing extensive physical work, his blood pressure had increased and he was evaluated by a physician's assistant at that company who had advised him to seek an outside medical evaluation, and that evaluation had revealed that he had high blood pressure.  At that time he was still having pain in his hips and the same numbness.  Page 9.  He had then seen Dr. Ferguson, a retired Flight surgeon, who placed the Veteran on anti-hypertensive medication in June 2009.  However, the Veteran's blood pressure remained high despite the medication.  He was then scheduled for an "arteriogram CAT scan" which had revealed blocked arteries that Dr. Ferguson said VA had missed.  He then had by-pass graft surgery at the "Duke Medical Center VA."  Pages 10 and 11.  This had been in 2009, and he had also had two stents inserted in the groin area but had still had to have by-pass graft surgery.  He still had cramping of his legs and numbness of the feet because of impaired circulation.  Page 12.  The impaired circulation also affected his upper extremities.  Page 13.  He was now treated at the Durham VA medical facility and took multiple cardiovascular medications.  He contended that the numbness of his hands and feet during service was an early manifestation of his current arteriosclerosis.  Page 14.  He contended, and his physician had informed him, that his hypertension was due to the arteriosclerosis.  Pages 15 and 16.  

The Veteran testified that his wife was a registered nurse.  Page 11.  She testified that they were married in 1999, not long after his discharge from his second period of service.  She had been a registered nurse for 25 to 26 years.  She recalled his having had muscle spasms of the upper and lower extremities when they got married.   Pages 17 and 18.  The Veteran's physician had briefed her on the Veteran's condition and informed her that stents were to be placed in the Veteran due to circulatory blockages but because the occlusions were so vast the stent could not be inserted and by-pass grafting had to be done.  Page 18.  She had been told that the Veteran had developed collateral circulation, which was building blood vessels around a blockage, which took years to develop and had it not been for this collateral circulation the Veteran might have lost his legs.  Page19.  She testified that her primary specialty was working in a "medical-surgical unit" which specialized in "strokes and heart care, cardiac care."  Page 20.  

The Veteran's representative stated that the last VA examination which the Veteran had been given was in 2009 yielded an opinion which was negative, but the opinion was inadequate because no rationale was given.  Page 21.  The Veteran indicated that he was willing to attend another VA examination.  Also, the Veteran conceded that there was nothing in the STRs indicating that he had hypertension.  Page 22.  Because originals of his STRs of his first period of active duty were not in his claims files, he had submitted copies of such records which showed that his symptoms began in 1990, during his first period of service.  Page 23.  

In an October 2013 statement the Veteran asserted that his peripheral vascular disease was a cardiovascular disease which was listed as an undiagnosed illness pertaining to the Gulf War Illnesses and that he was a Gulf War veteran.  

Development

The Board observes that the Veteran was in receipt of Workers Compensation benefits following his 2009 vascular surgery.  These records are not on file but should be obtained prior to adjudication of the claims for service connection for a disorder manifested by numbness of the hands and feet and service connection for peripheral vascular disease.  Likewise, records of his VA hospitalization in 2000 are not on file.  

The VA physician's opinion in February 2010 does not support the contention that the Veteran's claimed numbness of the hands and feet are due to peripheral vascular disease of service origin.  

On the other hand, while the 1998 VA examination indicates that the Veteran's feet having hurt him since 1992 was probably due to plantar fasciitis, the April 2009 VAOPT record indicates that the Veteran had had claudication and iliac artery occlusion for at least 10 years, antedating the peripheral vascular disease to about 1999, within one year of discharge from the Veteran's second period of service.  That clinical notation also noted that such disease was unusual in a person of the Veteran's young age.  This April 2009 clinical notation was apparently of such significance that it was subsequently quoted in a February 2012 VA clinical record.  Also, the VA clinical notation the next month, in May 2009, also indicates that the Veteran had peripheral vascular disease with claudication since 1998.  

Also, there is conflicting information on file as to whether the Veteran's service-connected psychiatric disorder, diagnosed as PTSD, has created or cause any confusion or difficulty interpreting the Veteran's complaints relative to numbness of the hands and feet.  For example, as noted, in January 2008 the Veteran felt that he had poor circulation and it was felt that he probably had non-specific somatic symptoms which he incorrectly described as a circulatory problem.  However, private vascular testing in April 2009 confirmed that he did have vascular pathology.  

The VA medical opinion in February 2010 indicated that there was an absence of claudication-like symptoms during service and/or difficulty performing physical training which made it difficult to attribute the Veteran's peripheral vascular disease to military service.  However, the Veteran reported having had exercise related complaints in October 1991 and again in January 1993 during his first period of service, and exercise related symptoms were reported in the medical history questionnaire at the time of discharge from his second period of service.  

Accordingly, in the opinion of the Board, clarification of the February 2010 opinion would helpful in the adjudication of the claims for service connection for a disorder manifested by numbness of the hands and feet and service connection for peripheral vascular disease.  Also, an opinion would be helpful in determining whether his hypertension is due to or aggravated by the claimed disorders.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  

Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, an initial request for the records must be made and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence should be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be secured, notify the Veteran and (a) identify the specific records which could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim(s); and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Contact the Veteran and obtain all information needed to locate and secure records of his having received Workers Compensation.  Also, ask him to clarify the place and inclusive dates of his VA hospitalization in 2000.  

Then, take the appropriate steps to secure such records (in light of the information above).  

3.  With respect to the claim for service connection for a disorder manifested by numbness of the hands and feet and service connection for peripheral vascular disease, the evidence of record must be returned to the physician that provided the February 2010 opinion for an addendum to the opinion rendered at that time.  

If the individual that provided the February 2010 opinion is not available, another qualified examiner must provide the opinion.  If an examination of the Veteran is deemed necessary, one should be conducted.   

The claims files, including a copy of this REMAND, and all electronic records should be made available to the examiner, and the examiner should specify in the examination report that these records have been reviewed.  

Based on the clinical examination (if needed), a review of the evidence of record, and with consideration of the Veteran's statements and testimony and the testimony of his wife, a registered nurse, the examiner should opine whether any disorder manifested by numbness of the hands and feet or any peripheral vascular disease which the Veteran now has is related to his military service.  

An opinion should be rendered as to whether the claimed disorder manifested by numbness of the hands and feet is due to the claimed peripheral vascular disease.  

The person rendering the opinion is requested to address the significance, if any, of the comment on VA examination in 1998 that the Veteran's complaint of pain in his feet since 1992 probably represented plantar fasciitis.  

Also, the person rendering the opinion is requested to address the significance, if any, of the Veteran's report of having had exercise related complaints in October 1991 and again in January 1993 during his first period of service, and the exercise related symptoms that were reported in the medical history questionnaire at the time of discharge from his second period of service.

Also, the person rendering the opinion is requested to address the significance, if any, of any possible psychogenic overlay with respect to his complaints of circulatory problems.  

A complete rationale should be rendered for all opinions expressed.  If the requested opinion cannot be rendered without resorting to speculation, it should be so stated, including the reason(s) why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner should indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Afford the Veteran a VA examination for the purpose of determining the etiology and time of onset of any hypertension which the Veteran may now have.  

The claims files, including a copy of this REMAND, and all electronic records should be made available to the examiner, and the examiner should specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and testimony and the testimony of his wife, a registered nurse, the examiner should opine whether any hypertension which the Veteran may now have originated during either period of active service (from October 1989 to July 1993 as well as from January 1995 to January 1998) or manifested within one year of either period of active military service.  

Also, in light of the claim for service connection for peripheral vascular disease and the Veteran's contention that his current hypertension is due to peripheral vascular disease, the examiner should opine whether any current hypertension is caused by or aggravated by the claimed peripheral vascular disease.  

The examiner is requested to comment upon the significance, if any, of the observation in the medical history questionnaire in conjunction with the examination for separation from the Veteran's second period of service of his having had unexplained headaches for the last 3 or 4 years, particularly in light of the September 2009 VAOPT records indicating that the Veteran's headaches could be due to either high blood pressure or to stress, or both.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it should be so stated, and the examiner should provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner should indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  As to any examination, notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, re-adjudicate the claims.  If the benefits remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

